         Case 1:19-mc-00174-EGS Document 14 Filed 05/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES CO.;
 POLITICO LLC; AND WP CO., LLC, d/b/a THE                    Case No. 1:19-mc-00174-EGS
 WASHINGTON POST FOR ACCESS TO
 CERTAIN SEARCH WARRANT MATERIALS


                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of April 29, 2020, The Associated Press (“AP”),

Cable News Network, Inc. (“CNN”), The New York Times Company (“The Times”),

POLITICO LLC (“Politico”) and WP Co., LLC, d/b/a/ the Washington Post (the “Post”)

(collectively, the “Media Coalition”); Michael T. Flynn, through counsel, and the United States,

hereby submit this Joint Status Report and recommendation for further proceedings.

       The Media Coalition filed this matter on October 11, 2019, seeking access pursuant to the

First Amendment and the common law to search warrant and Stored Communications Act

warrant materials relevant to the prosecution of Mr. Flynn. The Media Coalition wishes to

pursue access to the Flynn warrants and supporting affidavits, but in the interests of streamlining

the proceedings, does not seek access to the warrant returns at this time.

       Counsel for the government has identified multiple search warrant affidavits in this case,

filed in both the District of Columbia and the Eastern District of Virginia, which it intends to

move to unseal, once appropriate redactions have been made and approved by the Court(s).

       On April 28, 2020, the parties consulted and agreed that the following steps would be

appropriate:
         Case 1:19-mc-00174-EGS Document 14 Filed 05/27/20 Page 2 of 3



       (1) after reviewing the relevant search warrant affidavits and proposing

           appropriate redactions, the government will move to unseal redacted

           search warrant affidavits and will provide its proposed redactions to

           this Court for review and approval regarding the search warrant

           affidavits filed in this district and in the Eastern District of Virginia for

           search warrant affidavits filed in that district.

       (2) Once each respective Court has approved appropriate redactions, with

           the Court’s permission, the government will seek a limited unsealing

           order and will produce the redacted versions to Mr. Flynn’s attorneys

           so that they can suggest any additional redactions.

       (3) Thereafter, the government will move the respective Courts to fully

           unseal the redacted affidavits; assuming those motions are granted, the

           redacted affidavits will be unsealed, thereby providing the redacted

           versions to the Media Coalition and the general public.

       Counsel for the government is still in the process of reviewing and proposing redactions

to the search warrant affidavits for review by the Courts. In light of the briefing schedule set by

this Court and the D.C. Circuit in related matters, which will occupy a substantial amount of the

undersigned government counsel’s time over the next several weeks, the parties suggest that it

would be appropriate for the Court to require the parties to report their progress six weeks from

today in a joint status report. The parties further suggest that it is premature to set a briefing

schedule until such time as the Media Coalition is in possession of the redacted materials and has

determined whether it wishes to challenge the redactions.




                                                   2
         Case 1:19-mc-00174-EGS Document 14 Filed 05/27/20 Page 3 of 3



       Wherefore the parties jointly request that the Court order the parties to file a Joint Status

report no later than 12 pm on July 8, 2020.



 Dated: May 27, 2020                                 Respectfully submitted,



 By: _______Jay Ward Brown____________               By: ________Jocelyn Ballantine_________
 Jay Ward Brown (D.C. Bar No. 437686)                Jocelyn Ballantine
 brownjay@balladspahr.com                            Assistant United States Attorney
 Matthew E. Kelley (D.C. Bar No. 1018126)            555 4th Street NW
 kelleym@ballardspahr.com                            Washington, D.C. 20530
 BALLARD SPAHR LLP                                   Tel: (202) 252-7252
 1909 K Street, NW                                   Jocelyn.Ballantine2@usdoj.gov
 Washington, D.C. 20006-1157                         Counsel for the United States
 Tel: (202) 508-1136
 Counsel for The Associated Press; Cable News
 Network, Inc.; The New York Times Co.;
 POLITICO, LLC; and WP Co., LLC, d/b/a/ the
 Washington Post

 By: ________David A. Warrington_______
 David A. Warrington
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Tel: (804) 644-1700
 David.Warrington@KutakRock.com

 Sidney Powell
 SIDNEY POWELL, P.C.
 2911 Turtle Creek Blvd. #300
 Dallas, TX 75219
 Tel: (214) 707-1775
 sidney@federalappeals.com
 Counsel for Michael T. Flynn




                                                 3
